Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 	The amendment and remarks, filed 10/20/2022, are acknowledged.  Claims 2, 10-11, and 21 are amended.  Claims 4, 6, 9, 15, 17, and 20 are cancelled.  Claims 2-3, 5, 7-8, 10-14, 16, 18-19, and 21 are pending and are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 2-3, 5-8, 11-14, and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT01545037 (Effect of BIO-K+ on symptoms of irritable bowel syndrome, ClinicalTrials.gov, 2017, NIH US National Library of Medicine (retrieved on 2019-05-24, HTTPS://clinicaltrials.gov/ct2/show/NCT01545037; IDS filed on 12/4/2020), as evidenced by Preston et al (Beneficial Microbes, 9(5):697-706, 2018; IDS filed on 12/4/2020) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 4, 6, 9, 15, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01545037 (Effect of BIO-K+ on symptoms of irritable bowel syndrome, ClinicalTrials.gov, 2017, NIH US National Library of Medicine (retrieved on 2019-05-24, HTTPS://clinicaltrials.gov/ct2/show/NCT01545037; IDS filed on 12/4/2020), as evidenced by Preston et al (Beneficial Microbes, 9(5):697-706, 2018; IDS filed on 12/4/2020) in view of Bio-K+ product page from 2016 (web.archive.org/web/20160418162138/http://www.biokplus.com/en_us/products/original, retrieved 12/16/2021) is withdrawn.  The cancellation of the claims renders the rejection moot.

Claim Rejections Maintained
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 2-3, 5, 7-8, 10-14, 16, 18-19, and 21 under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01545037 (Effect of BIO-K+ on symptoms of irritable bowel syndrome, ClinicalTrials.gov, 2017, NIH US National Library of Medicine (retrieved on 2019-05-24, HTTPS://clinicaltrials.gov/ct2/show/NCT01545037; IDS filed on 12/4/2020), as evidenced by Preston et al (Beneficial Microbes, 9(5):697-706, 2018; IDS filed on 12/4/2020) in view of Bio-K+ product page from 2016 (web.archive.org/web/20160418162138/http://www.biokplus.com/en_us/products/original, retrieved 12/16/2021) is maintained for the reasons set forth in the previous office action.
The instant claims are drawn to methods for improving quality of life in subjects with irritable bowel syndrome or methods for relief of IBS by administering a combination of Lactobacillus acidophilus, Lactobacillus casei, and Lactobacillus rhamnosus.  
The clinical trial, completed in January of 2015, involved administering Lactobacillus acidophilus CL1285, Lactobacillus casei LBC80R, and Lactobacillus rhamnosus CLR2 to patients with IBS.  The patients were given 2 capsules per day, with 50 billion CFUs of the bacteria in each capsule.  Preston et al is a journal article describing the clinical trial and its results.  Preston shows that the patients had the benefits recited in claims 2 and 13-14 (see abstract).  Preston also shows that the patients in the clinical trial had IBS-C, IBS-D, and IBS-M subtypes and Preston shows that the Lactobacillus acidophilus CL1285, Lactobacillus casei LBC80R, and Lactobacillus rhamnosus CLR2 were present in the capsules at a respective proportion of 1-5%, 80-90%, and 5-15%.
ClinicalTrials.gov differs from the instant invention in that the bacteria were delivered as capsules rather than a nutritionally acceptable composition or fermented product.
The Bio-K+ product page discloses Bio-K+ fermented dairy probiotic, which contains the proprietary combination of Lactobacillus acidophilus CL1285, Lactobacillus casei LBC80R, and Lactobacillus rhamnosus CLR2.  The product contains fermented milk and no added flavors or sweeteners.
It would have been obvious, at the time of invention, to use the fermented Bio-K+ product in the method of treating IBS because the fermented product has nutritional value that capsules do not have.  
One would have had a reasonable expectation of success because the fermented product was known to support digestive health and would have provided the same bacteria as in the capsules.
Applicant argues:
	1.  That applicant disagrees with the rejection for the reasons set forth in the previously filed amendment.
	2.  That the Bio-K+ product page does not teach or suggest that the composition disclosed therein may be used in a method for improving quality of life of a subject suffering from irritable bowel syndrome or that its administration will provide said subject with a benefit recited in claims 2 and 11. 
	3.  That the nutritional composition recited in the claims is different from the capsule disclosed in Preston and that one would not have had a reasonable expectation that the nutritional composition will have the same properties as the capsule.  
	4.  That the field of disease treatment with probiotics, and treatment of IBS in particular is highly unpredictable.  Applicant asserts that even if one of ordinary skill would have had some expectation that a capsule may be effective in providing the benefits recited in the claims, this expectation would not have extended to a different composition containing additional ingredients.  
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, the arguments set forth in the previously filed amendment are not persuasive for the reasons set forth in the previous office action. 
Regarding argument 2, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding argument 3, applicant is using a straw man argument.  The examiner has not suggested that the capsule disclosed by Preston would have the same properties as a nutritional composition.  This rejection is a rejection under 35 U.S.C. 103 and, as such, it uses a combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding argument 4, as discussed above, the reference clearly states that the purpose of the study was to evaluate the effect of Bio-K+ on symptoms of IBS.  Since the outcome measures of the study had to do with improving IBS symptoms, it is clear that the purpose of administering the probiotic is to improve IBS symptoms. 
A lack of results showing efficacy in the clinical trials reference does not automatically mean that there is no reasonable expectation of success.  Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  The reference actually specifically addresses the reasons which provide a reasonable expectation of success, with the authors stating that the promising results of previous trials of probiotics for IBS symptoms led them to undertake the current trial.  The fact that they spent the time and money to perform the trial shows that they at least had some expectation of success.  As stated above, the expectation of success need only be reasonable, not absolute.  
Applicant’s arguments with regard to predictability are noted.  However what is being made obvious here is not the choice of probiotic species or application of the particular probiotic composition to a new condition.  The reference already discloses the exact combination of bacteria being administered to the exact same population that is recited in the claims.  As discussed above, when the authors performed the method recited in the claims, they must have had an expectation of success.  Above, applicant has pointed to OSI Pharms., LLC v. Apotex Inc., in which the court stated that without any indication of efficacy, the prior art could not support the finding of reasonable expectation of success in an unpredictable field, and that, therefore, the claims were not obvious.  However, the instant case is very different from the case applicant has cited.  In that case, the examiner argued that it was obvious to use a drug that had never been disclosed for use in treating non-small cell lung cancer as a treatment for non-small cell lung cancer with no references to provide any reason to expect the treatment to work.  Here, there is a reference that literally teaches the claimed method steps.  The only difference between the claimed invention and the primary reference is that the authors administered their probiotic in a capsule rather than a fermented food product.  While there is some unpredictability in the use of various different probiotics to treat IBS, the reference explicitly discloses the claimed combination to treat the disease in the claims.  Applicant is arguing that one of ordinary skill in the art would expect that putting the ingredients of the capsule into a fermented product that is disclosed as containing the same bacterial strains would somehow create a composition that no longer achieves the effect caused by those bacterial strains.  However, applicant has not provided any reasoning as to why one of skill in the art would come to such a conclusion.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.  

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN GANGLE/Primary Examiner, Art Unit 1645